Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on December 20, 2020, wherein claims 1-20 are currently pending.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the current application 17/128144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  (and the other independent and dependent claims) of U.S. Patent No. 10,902,386 (see Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 17/128144 are just broader than the claims presented in Pat. No. 10,902,386. The dependent claims 3-7, 10-13, 15, 17-19, and 21 of current application (17/128144) are substantially the same as the dependent claims 2-6, 8-12, and 14-17 of 10,902,386 (see Table 1 below).  The claimed concept in the current application 17/128144 is fully encompassed by Patent No. 10,902,386.  Furthermore the dependent claims of application 17/128144 are substantially the same as the dependent claims in Pat. No. 10,902,386 (see table 1 below for an exemplary comparison).

Table 1:
Pat. No. 10,902,386
17/128144 (current application)
Independent claims 1, 9, 17 

Independent claims 1, 8, 15 limitations are only broader than left column patented claims (1, 9, 17) and the patented claims (1, 9, 17 of 10902386) encompasses all the limitations of the current application’s claims 1, 8, 15



The following claims are substantially the same as compared to the current pending application 17/128144 (see right column for comparison):



The following claims are substantially the same (and/or broader) as compared to the current Pat. No. 10,902,386 (see left column for comparison):



Claims 2, 10, 18
Claims 2, 9, 16
Claims 3, 11, 19
Claims 3, 10, 17
Claims 4, 12, 20
Claims 4, 11, 18
Claims 5, 13, 20 (note claim 20 recites substantially similar limitations to claims 12 and 13)
Claims 5, 12, 19
Claims 6, 14
Claims 6, 13, 20
Claims 7, 15
Claims 7, 14


As seen in Table 1 above, the claimed concepts in the current application 17/128144 are fully encompassed by claims of Patent No. 10,902,386.


Claims 1-20 of the current application 17/128144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  (and the other independent and dependent claims) of U.S. Patent No. 10,546,275 (see Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 17/128144 are just broader than the claims presented in Pat. No. 10,546,275. The dependent claims 3-7, 10-13, 15, 17-19, and 21 of current application (17/128144) are substantially the same as the dependent claims 2-6, 8-12, and 14-17 of 10,546,275 (see Table 1 below).  The claimed concept in the current application 17/128144 is fully encompassed by Patent No. 10,546,275.  Furthermore the dependent claims of application 17/128144 are substantially the same as the dependent claims in Pat. No. 10,546,275 (see table 1 below for an exemplary comparison).

Table 1:
Pat. No. 10,546,275
17/128144 (current application)
Independent claims 1, 9, 17 

Independent claims 1, 8, 15 limitations are only broader than left column patented claims (1, 9, 17) and the patented claims (1, 9, 17 of 10902386) encompasses all the limitations of the current application’s claims 1, 8, 15



The following claims are substantially the same as compared to the current pending application 17/128144 (see right column for comparison):



The following claims are substantially the same (and/or broader) as compared to the current Pat. No. 10,546,275 (see left column for comparison):



Claims 2, 10, 18
Claims 2, 9, 16
Claims 3, 11, 19
Claims 3, 10, 17
Claims 4, 12, 20
Claims 4, 11, 18
Claims 5, 13, 20 (note claim 20 recites substantially similar limitations to claims 12 and 13)
Claims 5, 12, 19
Claims 6, 14
Claims 6, 13, 20
Claims 7, 15
Claims 7, 14


As seen in Table 1 above, the claimed concepts in the current application 17/128144 are fully encompassed by claims of Patent No. 10,546,275.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving/obtaining information/data (the information itself is abstract in nature), data analysis and manipulation (including comparing and selecting/connecting (lists)/etc., more information) to determine more information/data, and providing/displaying this determined data/information for further information/data management.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards managing a calendar and reminding users to perform actions by presenting a generated list of actions to said user of said calendar to be performed on said scheduled event – which as stated above are gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data.  
The limitations of the independent claims 1, 8, and 15 (see claims filed 12/20/2020), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “processors,” “computers,” “devices,” “graphical user interfaces (GUIs),” “buttons,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “computers,” “devices,” “graphical user interfaces (GUIs),” “buttons,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “processors,” “computers,” “devices,” “graphical user interfaces (GUIs),” “buttons,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices, managing personal behavior or relationships or interactions between people, and data organization)) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices, managing personal behavior or relationships or interactions between people, and data organization)) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0035-0036 [general purpose computer], 0031-0033) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further do not limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claims merely further define/manipulate/analyze known type of [received/determined] abstract data/information, analyzes and compares this known type of data/information, and provides this determined information for further management and manipulation (and human decision making). The dependent claims also merely recites post-solution/extra-solution activities (with generic/general-purpose computers and/or computing components/devices/etc.,). The limitations, as drafted, are a processes/concepts that, under its broadest reasonable interpretation, covers performance of the limitation in as organizing human activities (fundamental economic practices, managing personal behavior or relationships or interactions between people, and data organization)).
The limitations of the dependent claims 2-7, 9-14, and 16-20 (see claims filed 12/20/2020), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “processors,” “computers,” “devices,” “graphical user interfaces (GUIs),” “buttons,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “computers,” “devices,” “graphical user interfaces (GUIs),” “buttons,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “processors,” “computers,” “devices,” “graphical user interfaces (GUIs),” “buttons,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices, managing personal behavior or relationships or interactions between people, and data organization)) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices, managing personal behavior or relationships or interactions between people, and data organization)) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0035-0036 [general purpose computer], 0031-0033) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



Not rejection under prior art
Although claims 1-20 are not rejected under prior art, the claims are not allowable as they remain rejected under 35 USC §101 and the double patenting rejection above.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Lusk et al., (US 2005/0097440): Provides an information hub that serves as a single portal to using applications in an aggregated, collaborative manner, thereby eliminating the need for constant transmission/reception of information to achieve collaboration, is presented. The present invention creates a portal for all entities, and enables access, storage, sharing, and response to related information from anywhere at any time on any access unit in a collaborative and collective methodology. The present invention also provides object-based security and object-based threaded discussion sessions for all objects generated by the various applications.
Chakra et al., (US 2010/0017216): Discloses a solution for event scheduling forecasting for a calendaring system using historically collected event data. In the solution, metrics collected from historic events can be utilized to compute event duration for scheduled and events being scheduled. Metrics such as number of attendees, quantity of topics being covered, and meeting duration can be collected. Metrics can be aggregated from one or more systems including, but not limited to, calendaring systems and presentation systems. A forecasting engine can utilize metrics to compute a duration for events which can be used to advise event coordinators, adjust scheduled event times, and notify of potential schedule conflicts.
Graff et al., (US 2013/0282421): Illustrates enhanced communications and event management that focuses on customization of the event attendee experience. Each event attendee is provided with the tools necessary to effectively and efficiently create an event experience that most closely matches their goals and objectives. For example, a variety of dynamic event activity maps provide event attendees with the ability to quickly and easily identify and locate the most interesting and pertinent seminars, classes, speakers, vendors, exhibitors, etc. Additionally, event attendees can update and control their event schedule, customize communications that are sent and received, set up meetings with other event attendees, and receive updates about event activities and schedules. Vendors, exhibitors, and event organizers are provided with a series of tools, including "gamification" tools, that will allow them engage event attendees in event activities to increase attendee participation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683